Title: From Benjamin Franklin to Jacques Leveux, 1 March 1779
From: Franklin, Benjamin
To: Leveux, Jacques


Sir
Passy March 1 1779.
I have been uneasy that your Acct. of Disbursements for the Prisoners has been so long unpaid. As the whole Business here is now devolv’d on one Person, our Correspondence for the future may be more prompt & regular; and I should be glad to clear the past transactions immediately by paying off your Debt. Be pleas’d therefore to draw on me for the Amount, & your Bill shall be duely honor’d. We have no Money in London; if in drawing on Paris, the Exchange is to your Disadvantage, charge me in your Acct. with the Difference.
There is a M. Rousseaux who has written to me from Calais; and some Persons in your Prisons who say they are Americans & wish to return to our Service. I beg you would examine those Prisoners & obtain from them particular Accounts of the Province & Town they were born in, in what ships taken, by whom, where & how long Prisoners & by what means they came to be in the English Service? & of M. Rousseaux, I should be glad for such Particulars as you may have an Opportunity of Learning.

P.S. If any Letter should come to your Hands directed to M. Edward Bancroft, be pleas’d to send it directly to me.
M. Leveux. Calais.

